Citation Nr: 1231570	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post concussion syndrome with headaches and dementia, rated as 30 percent disabling prior to June 29, 2010 and as 50 percent disabling as of that date, to include whether a separate rating for dementia is warranted.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board remanded the claim in April 2010 for additional development and to address due process concerns.  More specifically, the RO/Appeals Management Center (AMC) was instructed to obtain additional VA treatment records, records from the Social Security Administration (SSA), and to schedule the Veteran for appropriate VA examinations.  The actions directed by the Board have been accomplished and the matter returned for appellate review. 

In an October 2010 rating decision, the AMC increased the rating assigned for post concussion syndrome with headaches and dementia to 50 percent, effective June 29, 2010.  Despite the increased rating granted by the AMC, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board again remanded this claim in February 2011 in an attempt to obtain still more treatment records, and to have the Veteran reevaluated to determine the current severity of his disability.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

Finally, the Board notes there is a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Specifically, the evidence of record is unclear as to whether the Veteran is unemployed due to his age, musculoskeletal disorders, or due to his service connected post concussion syndrome with headaches and dementia, as he is alleging.  Therefore, the RO must adjudicate this claim and it is remanded for appropriate development.  


FINDINGS OF FACT

1.  For the period prior to June 29, 2010, the Veteran's post concussion syndrome with headaches and dementia, is most analogous with occupational and social impairment with reduced reliability and productivity, but do not rise to the level of occupational and social deficiencies in most areas.  

2.  Since June 29, 2010, the Veteran has been assigned facets of "3" for both judgment and neurobehavioral effects due to his post concussion syndrome with headaches and dementia.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a rating of 50 percent, for post concussion syndrome with headaches and dementia, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100, 9304 (2004-2008).

2.  From October 23, 2008 to June 28, 2010, the criteria for a rating of 50 percent, for post concussion syndrome with headaches and dementia, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100, 9304 (2008-2010).

3.  Since June 29, 2010, the Veteran criteria for a rating of 70 percent, for post concussion syndrome with headaches and dementia, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100, 9304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2004 letter sent prior to the initial unfavorable decision issued in August 2004, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  An additional letter was sent to the Veteran in August 2006.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in February 2006, June and July 2010, April 2011, and April and May 2012.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected post concussion syndrome with headaches and dementia, as they include an interview with the Veteran, a review of the record, and a full objective physical, mental, and neurological examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his post concussion syndrome with headaches and dementia disability has worsened in severity since the May 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  Moreover, in obtaining the June and July 2010, April 2011, and April and May 2012 VA compensation examinations and relevant treatment records, the Board is satisfied that there has been compliance with both the April 2010 and February 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since April 2003- until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

During service, the Veteran suffered a head injury as a result of a motor vehicle accident.  In an April 1992 rating decision, service connection was granted for residuals of that injury, diagnosed as post-concussion syndrome with headaches, and a 10 percent disability rating under Diagnostic Code 8045-9304 was assigned, effective from April 13, 1991.  In the August 2004 rating decision, currently on appeal, the Veteran was assigned a temporary 100 percent, effective from March 8, 2004 to April 30, 2004, for hospitalization over 21 days.  A 30 percent rating for his disability, which was determined to now be post-concussion syndrome with headaches and dementia, was assigned effective from May 1, 2004.  

Following this rating decision, the Veteran submitted a statement in September 2004 indicating his disagreement with the 30 percent rating assigned and also requesting a separate rating for his dementia.  

In conjunction with his claim, the Veteran was scheduled for VA examinations to reevaluate the severity of his disability, including whether he is entitled to a separate rating for the dementia.  However, the Veteran failed to report for these scheduled examinations.  The Veteran's VA treatment records from April 2003 to February 2006, include reports of two separate hospitalizations, first in March 2005 and again in August 2005.  The March 2005 hospitalization records show the Veteran was alert, with labile affect.  He denied current suicidal and homicidal thoughts, hallucinations, and delusions.  The Veteran's cognition was clear with insight and judgment impaired by his long history of poly-substance abuse.  His GAF score was determined to be 75 at discharge.  

The August 2005 hospitalization records show the Veteran was voluntarily admitted with complaints of depression and a recent overdoes on amphetamines.  The treating physician indicated the Veteran was alert, agitated and restless, with an angry and tearful mood.  The Veteran was described as somewhat reluctant to provide information and, while his thought process was coherent and goal oriented, he had loose associations.  The physician also stated the Veteran had active evidence of depression and suicidal thoughts and auditory hallucinations.  Following stabilization, however, there was no evidence of suicidal and homicidal thoughts or ideations.  He was discharged in September 2005, with a GAF score of 50.  However, also in September 2005, the Veteran was admitted to a chemical dependency clinic.  

The Veteran's VA treatment records from April 2003 to February 2006 also show he has received group therapy, suffers from irritability, and sleeps all the time.  There are no complaints concerning the headaches associated with his traumatic brain injury.  

In February 2006, the Veteran was again scheduled for mental and neurological VA examinations.  During the mental examination, the Veteran reported his hospitalizations, as well his use of Prozac and Zyprexa to control his symptoms.  Upon objective mental examination, it was noted the Veteran was anxious and hyperactive, with no particular communication problems.  His thought process was logical, coherent, and relevant.  The Veteran was noted to be well oriented to time, place, and person, but his affect was flat and blunted, with poor reasoning.  The Veteran reported anxiety, panic attacks, and manic episodes while on drugs, depression, insomnia, and nightmares.  He also reported auditory hallucinations, paranoia, homicidal ideas, and verbal aggression.  The Veteran states he attempted suicide on three occasions.  

Based on this examination, the examiner determined that the Veterans symptoms are related to a number of sources, and cannot all be attributed to his head injury.  He stated the Veteran has significant social and occupational as a result of his injury, but also had a relatively stable employment in the Navy and even after his separation.  Therefore, the examiner concluded that the Veteran's disability rating of 30 percent is "about right."  He stated the Veteran has comorbid conditions that probably existed prior to his injury, which include his tendency towards poly-substance dependency.  Furthermore, the examiner concluded the Veteran's poly-substance dependency and significant personality problems figure just as heavily into his behavioral and emotional problems as does his head injury.  A GAF score of 60 was assigned.  

The February 2006 neurological examination was conducted to determine the severity of the Veteran's headaches.  He described these headaches as a sharp pain on the left side of the head, and reports nausea with blurred vision, occurring two to three times per week.  The Veteran also reports dizziness, lightheadedness, blacking out, and seizures.  During this objective examination, the Veteran's motor and sensory skills were intact, but there was decreased pinprick in the left upper and lower extremities.  A cerebella examination revealed no dysmetria, and gait and station are normal.  

Following these examinations, the Veteran reported daily right sided and bilateral temple area headaches in August 2007.  His VA treatment records also reflect he was hospitalized again in February, March, and August 2008 for depression, suicidal and homicidal ideations.  His March 2008 admission was to a non-VA facility.  However, the Veteran did not respond to a prior request to submit these records.  Following the August 2008 VA admission, his VA treatment records do not indicate any other psychiatric admissions.  Additionally, he consistently denied suicidal and homicidal ideations through March 2009.  Also, his VA treatment records show his continued mental health treatment through June 2011.  

On June 29, 2010, the Veteran was scheduled for another VA mental examination.  The examiner reviewed the claims file and noted the Veteran's multiple psychiatric examinations.  It was also noted the Veteran had not been taking his prescribed psychotropic medication for the past year.  The symptoms the Veteran reported included mood and affective instability, irritability, anger, hyposomnia, anxiety, sad, lethargic, and impaired motivation and volition.  His mother passed away in December 2009 and his father in January 2010, and the examiner noted the Veteran's symptoms had increased in severity since that time.  The Veteran also reports he tears up items in the home, hits walls, and hits himself.  The Veteran reported he used methamphetamines earlier in the week prior to this examination.  During his objective mental examination, it was noted the Veteran was inappropriately dress, with no natural front teeth.  He was described as tense, with mild stuttering and mumbled speech.  He was cooperative and attentive, but his affect was blunted, with anxious and dysphoric mood.  He was oriented to person, time, and place.  The Veteran reported homicidal and suicidal thoughts, with poor impulse control.  His remote memory and immediate memory were noted to be mildly impaired, and his recent memory is moderately impaired.  As for employment, the examiner indicated the Veteran has been unemployed for 5 to 10 years due to his chronic back pain and not his mental disorders, diagnosed as cognitive, mood and personality disorders. 

In July 2010, the Veteran also underwent a neurological examination.  The Veteran's headaches were described as occurring weekly, but without prostration and allowing for ordinary activity. He does not have any medication to treat the headaches.  The fundoscipic exam, mental status, cranial nerves, and cerebella exams were normal.  It was determined the Veteran's has post-concussion syndrome with anxiety, drug abuse, and tension headaches, stable and under control.  As a result, memory loss, decreased concentration, and poor social interactions affect his occupational activities.  It was also noted the Veteran is currently retired due to age, and has been since 1991.  

Following these examinations, in an October 2010 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective from June 29, 2010, the date of the VA mental examination.  However, the RO denied entitlement to a separate rating for dementia.  

The Veteran was again evaluated in April 2011.  At that time, the examiner stated there was no history of seizures, balance or coordination problems, pain, autonomic dysfunction, mobility problems, bowel or bladder problems, hypersensitivity, vision issues, cranial nerve dysfunction, decrease sense of taste or smell, and endocrine dysfunction.  The Veteran reported two kinds of headaches, one as a sharp pain on the top of the head with dizziness.  The other is described as a light headache, all the time.  The Veteran also reported numbing and tingling in his upper extremities for two years, a weakness in both legs.  His sensory and motor examinations were normal, and there was no muscle atrophy noted.  The examiner concluded the Veteran has traumatic brain injury with residual chronic tension type headaches.  As for employment, the Veteran was noted to be unemployed, but not retired, for the past 5 to 10 years.  He stated his unemployment is due to his brain injury and back problems, for which he receives Social Security disability income.  

The following month, May 2011, the Veteran underwent a VA mental examination.  During his objective mental examination, it was noted the Veteran stuttered, exhibiting speech articulation problems, and stated he has cognitive deficiency and amnesia.  His thought processes were logical, coherent, and relevant.  He was described as cooperative, with good social skills.  The Veteran was oriented to person, time, and place.  He complained of poor short-term memory.  The examiner stated the Veteran's problem behaviors include poly-substance dependency, violent behavior, mood instability, and reports of cognitive dysfunction, but this is not corroborated by cognitive screening.  Based on his review of the record and examination of the Veteran, the examiner provided diagnoses of poly-substance dependency, substance induced mood disorder, and a history of mood disorder (due to the in-service accident).  The examiner concluded he was unable to differentiate the cognitive and mood effects from various etiologies, including brain syndrome, pre-morbid mood instability, and poly-substance dependency.  The examiner noted the Veteran's cognitive screening was essential normal, although he was diagnosed with brain syndrome.  The examiner pointed out that the Veteran was employed for 7 years after the in-service incident, and he first attempted to obtain Social Security Disability due to orthopedic disorders, not his neurological problems.  

The Veteran was most recently evaluated in April 2012.  At that time, the Veteran's diagnosis of traumatic brain injury, with residuals of headaches, cognitive deficiencies, and mood disorder were noted.  The examiner evaluated 10 areas: (I) Memory, attention, concentration , and executive function yielded complaints of mild impairment; (II) Judgment was moderately to severely impairs; (III) Social interaction is occasionally inappropriate; (IV) Orientation was intact; (VI) Visual and spatial orientation was normal; (VII) Subjective symptoms mildly interfered with work; (VIII) Neurobehavioral effects precluded workplace and social interaction; (IX) Communication was intact; and (X) Consciousness was normal.  The impression was cerebral concussion with migraine headaches.

The examiner stated it was his belief that the majority of the Veteran's functional emotional difficulties are secondary to frontal lobe dysfunction and his substance abuse.  As for employment, the examiner stated he doubts the Veteran was very successful and there is evidence of occupational difficulty due to cognition, based on the Veteran's statements of being fired several times for making mistakes.  In conclusion, the examiner noted the Veteran is a poor historian, but his pattern of testing is most consistent with frontal lobe injury and not diffuse traumatic brain injury (TBI).  This is because of the Veteran's intact functioning in the majority of assessed cognitive domains, particularly given that his cognitive processing speed is above average, and his memory/ attention is intact.  The examiner also specifically stated the Veteran does not meet the criteria for any type of dementia as his memory and the majority of other cognitive functions are intact.  Therefore, the examiner stated the correct diagnosis should be personality change due to head trauma, disinhibited type, which causes severe impairment in functioning with regard to social and occupational situations and significant problems maintaining relationships with others.  The examiner also stated the Veteran's disorders impacts his ability to work because he has difficulty following complicated instructions, cannot stay on task, has difficulty interacting with co-workers, and has increased absenteeism.  

Finally, the Board sees the Veteran's Social Security Administration records are in the claims file.  However, these records do not specifically indicate for which disability he is in receipt of these benefits.  Moreover, the criteria used by the SSA in such a decision are not the same as VA criteria for an award of an increased rating for a disability and the SSA determination is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  

As an initial matter, the Board recognizes that the regulations pertaining to rating TBI was amended in September 2008.  See 73 Fed. Reg. 54,693 -706 (Sept. 23, 2008).  This new rating criteria is effective October 23, 2008, and applies to "all applications for benefits received by VA on or after October 23, 2008."  Id at 54,693.  In the present case, the Veteran's claim for an increased rating for his TBI residuals was received by VA in 2004 and he was rated under the prior Diagnostic Code 8045.  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  Id.  As mentioned above, the RO increased the Veteran's disability rating to 40 percent, effective from June 29, 2010, and rated the Veteran under the new criteria.  As such, his claim must be considered under the new TBI criteria and both variations of the rating criteria will be considered in the current claim. 

Prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 is applicable for brain disease due to trauma.  38 C.F.R. § 4.124a.  According to this diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The medical evidence of record does clearly indicate that the Veteran has multi-infarct dementia associated with brain trauma.  The RO determined that the Veteran's symptoms met the criteria for a 30 percent rating under Diagnostic Code 9304.  Therefore, the Board shall adjudicate whether a rating greater than 30 percent is warranted for multi-infarct dementia associated with brain trauma.  For veterans with multi-infarct dementia associated with brain trauma, the Schedule states that ratings in excess of 10 percent are warranted under Diagnostic Code 9304. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Disabilities rated using Diagnostic Code 9304 are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2008).

The Schedule provides that the assignment of a 30 percent rating is warranted for dementia due to head trauma with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2008).

A 50 percent rating is warranted for dementia due to head trauma with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2008).

A 70 percent rating is warranted for dementia due to head trauma with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals, which interfere with routine activities speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; defaulting in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Id.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Applying the above criteria to the facts of the case, the Board finds that the medical evidence shows that the next higher 50 percent under the provisions of Diagnostic Code 9304 is warranted for the period prior to October 23, 2008.  The evidence of record shows that, for the period prior to October 23, 2008, the Veteran's cognitive disorder was manifested by the use of medications to control his psychiatric symptoms.  The Veteran suffered from auditory hallucinations, paranoia, homicidal ideas, verbal aggression; and, three suicide attempts.  The examiner determined that the Veterans symptoms are related to a number of sources, and cannot all be attributed to his head injury.  Nevertheless, the examiner stated the Veteran has significant social and occupational as a result of his injury, but also had a relatively stable employment in the Navy and even after his separation.  Therefore, the examiner concluded that the Veteran's disability rating of 30 percent is "about right."  He stated the Veteran has comorbid conditions that probably existed prior to his injury, which include his tendency towards poly-substance dependency.  Furthermore, the examiner concluded the Veteran's poly-substance dependency and significant personality problems figure just as heavily into his behavioral and emotional problems as does his head injury.  A GAF score of 60 was assigned.  

Most significantly, the evidence of record shows that the Veteran has been unemployed for this entire period on appeal, so for the period prior to October 23, 2008.  Accordingly, the Board finds that the Veteran's symptoms are analogous with occupational and social impairment with reduced reliability and productivity, but do not rise to the level of occupational and social deficiencies in most areas.  In sum, the general picture presented is that, for the period prior to October 23, 2008, the Veteran's cognitive disorder symptomatology meets the criteria for a 50 percent rating.  Therefore, a rating of 50 percent is warranted for the Veteran's service-connected cognitive disorder for the period prior to October 23, 2008.

The record does not indicate that the Veteran had purely neurological disabilities associated with the head injury to be rated under the diagnostic codes specifically dealing with such disabilities.  Importantly, the February 2006 neurological evaluation did not yield such findings.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  Here, the Veteran did endorse headaches with symptoms such as dizziness and insomnia, which, with his dementia diagnosis, warrant the 50 percent rating.   

The Board observes the Veteran could alternatively be rated under the code for migraine headaches.  Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This diagnostic code's criteria has not changed during the appeal period.

In this case, the Veteran did not have "migraines" during the time period in question.  The headaches were diagnosed as chronic tension type headaches.  Further, in any event, the criteria for a 30 or 50 percent rating under this criteria were not met.  The Veteran's headaches were not prostrating in nature.  Thus, a rating in excess of 10 percent was not warranted under this code.  A separate rating could not be assigned under this code as the basis for the rating under Diagnostic Code 8045 or 9304 was the residual headaches, so to rate under both codes would be pyramiding.

Thus, for the time period prior to October 23, 2008, a rating in excess of 50 percent was not warranted under Diagnostic Codes 8045, 8100, and 9304. 

From October 24, 2008 to June 28, 2010

As discussed, new criteria for rating TBI came into effect on October 23, 2008 and the RO considered the Veteran's claim under both the old and new criteria; thus the Board accepts that the Veteran is requesting that his claim also be considered under the new criteria.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As such, the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. 

The amended regulation, Diagnostic Code 8045 (2009-2011) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009-2011).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; 1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; 2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009-2011).

Under the prior rating criteria for Diagnostic Code 8045, the Veteran warrants a disability rating of 50 percent, due to his psychiatric symptoms associated with his disability.  Diagnostic Code 8045 (2004-2008).  He was not provided any additional VA neurological or psychiatric examinations from October 23, 2008 until the June 29, 2010 VA mental examination, which served as the basis for the RO's determination of the 50 percent rating.  In fact, the only evidence of record for this interim period on appeal are the Veteran's VA treatment records, which specifically deny any suicidal or homicidal ideations.  There are no additional objective indications of a worsening of the Veteran's symptomatolgy associated with his disability.  

From June 29, 2010

Using the same diagnostic code and analysis as described above, a level of severity of "1" has been assigned for the memory, attention, concentration, executive functions facet since June 29, 2010.  As noted in Diagnostic Code 8045, emotional/behavioral dysfunction, such as dementia, is evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  As such, the Veteran has been rated for such emotional/behavioral symptoms in conjunction with his psychiatric disorders.  As indicated, the June 2010 examiner provided diagnoses of cognitive disorder and personality disorder.  The June 2010, April 2011, May 2011, and April 2012 VA examiners all failed to provide a diagnosis of dementia.  Nevertheless, since there is objective evidence of mild impairment of memory, a "2" is assigned.  

The Veteran has been found to have a level of severity of "3" for the judgment facet and as his judgment was moderately to severely impaired.  See April 2012 VA examination.  

Social deficits are related to the mental disorders, and described as occasionally inappropriate, which warrants a "1".  See April 2012 VA examination.  In addition, the orientation facet has been properly evaluated as "0" since the Veteran has been found by examiners to be oriented to person, time, place, and situation on all of his examinations.  Thus, an assignment in excess of "1" for these areas is not warranted. 

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  The examiners all indicated that the motor activity was normal; thus a higher assignment is not warranted. 

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system).  The April 2012 VA examiner indicated that the Veteran's visual spatial orientation was normal.  Thus, a higher assignment is not warranted. 

His neurobehavioral effects preclude workplace and social interaction.  Thus, a "3" is assigned.  The Veteran was assigned a "0" for the communication facet.  It was indicated that the Veteran is able to express communication and comprehends spoken and written language on his latest VA examination.  Thus, the "0" assignment is appropriate. 

A level of severity of "1" was assigned for the subjective symptoms facet, indicating three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The examiner did not feel that there was moderate impairment due to these subjective symptoms.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  As indicated, the Veteran has headaches, but they do not require rest periods on most days.  Thus, the "1" assignment was proper. 

Accordingly, as the Veteran has assigned facets of "3" for both judgment and neurobehavioral effects, a rating of 70 percent is warranted under Diagnostic Code 8045. 

However, a separate rating for headaches is not warranted.  Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In viewing the recent VA examinations, the Board finds that a separate rating is not warranted because there is no indication he suffers from prostrating attacks or migraines.  As such, the Board finds that there has been an increase in their level of severity sufficient to warrant a higher rating.  

Additionally, a separate rating for dementia is not warranted.  As indicated, the VA examiners from June 2010, July 2010, April 2011, May 2011, and May 2012, did not render diagnoses of dementia.  Instead, the June 2010 provided diagnoses of cognitive, mood and personality disorders; the May 2011 examiner stated the cognitive screening was essential normal, although he is diagnosed with brain syndrome; and the April 2012 examiner specifically stated the Veteran does not meet the criteria for any type of dementia as his memory and the majority of other cognitive functions are intact.  Instead, the proper diagnosis should be personality change due to head trauma, disinhibited type, which causes severe impairment in functioning with regard to social and occupational situations and significant problems maintaining relationships with others.  Therefore, he does not warrant a separate rating for dementia as his cognitive disorders are contemplated by the rating schedule.  
 
In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 50 percent rating for post concussion syndrome with headaches and dementia prior to June 29, 2010, and a rating of 70 percent since.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's head injury disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted


ORDER

Entitlement to a disability rating of 50 percent prior to June 29, 2010, and a rating of 70 percent since that date for post concussion syndrome with headaches and dementia, is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

A medical opinion is needed concerning whether the Veteran is unemployable on account of his service-connected disabilities, which are:  post concussion syndrome with headaches and dementia, rated as 70 percent disabling; lumbosacral spine disorder; rated as 20 percent disabling; scars on the face and scalp, rated as 10 percent disabling; status post right pelvic fracture, rated as 10 percent disabling; status post left ankle fracture, rated as 10 percent disabling; right ear hearing loss, rated as noncompensable; and, scars on the shins and right suprapatellar region, rated as noncompensable.  

In addition, the RO/Appeals Management Center has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Schedule a VA examination to obtain medical comment concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc.

The examination should include any diagnostic testing or evaluation deemed necessary, and the claims file should be reviewed by the examiner to ensure pertinent medical and other history is known.  

3.  Then adjudicate the derivative claim for a TDIU in light of all additional evidence.  If the benefit is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


